  Case 14-45230         Doc 49     Filed 01/07/19 Entered 01/07/19 09:33:03              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-45230
         AVERY L MINOR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/19/2014.

         2) The plan was confirmed on 05/26/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,200.00.

         10) Amount of unsecured claims discharged without payment: $16,491.90.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-45230       Doc 49        Filed 01/07/19 Entered 01/07/19 09:33:03                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $33,926.00
       Less amount refunded to debtor                            $151.40

NET RECEIPTS:                                                                                   $33,774.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,800.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,486.22
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,286.22

Attorney fees paid and disclosed by debtor:                  $200.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE CHRIST MEDICAL CENTE    Unsecured      1,338.00            NA              NA            0.00       0.00
ADVOCATE HEALTH CARE             Unsecured          75.00           NA              NA            0.00       0.00
ADVOCATE HEALTH CARE             Unsecured          75.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Secured              NA     16,219.61         2,931.95      2,931.95        0.00
BANK OF AMERICA                  Secured      180,380.00    174,178.50       190,398.11           0.00       0.00
CHICAGO DEPT OF REVENUE          Unsecured         386.40           NA              NA            0.00       0.00
CHICAGO DEPT OF REVENUE          Unsecured         420.00           NA              NA            0.00       0.00
CHICAGO DEPT OF REVENUE          Unsecured         200.00           NA              NA            0.00       0.00
CHRIST HOSPITAL                  Unsecured      6,881.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,366.00       1,003.20        1,003.20      1,003.20        0.00
CITY OF CHICAGO REVENUE DEPT     Unsecured          60.00           NA              NA            0.00       0.00
CITY OF EVANSTON                 Unsecured         350.00        437.50          437.50        437.50        0.00
COMCAST                          Unsecured      1,535.16            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         666.11      1,120.64        1,120.64      1,120.64        0.00
IL DEPT OF REVENUE               Unsecured            NA         241.58          241.58        241.58        0.00
IL DEPT OF REVENUE               Priority       1,000.00       1,361.79        1,361.79      1,361.79        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          56.82           56.82          56.82       0.00
INTERNAL REVENUE SERVICE         Priority       6,000.00       4,127.08        4,127.08      4,127.08        0.00
JACKS TOWING                     Unsecured         940.00           NA              NA            0.00       0.00
JACKS TOWING                     Unsecured      1,988.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         673.00          0.00            0.00           0.00       0.00
MARQUETTE NATIONAL BANK          Unsecured         155.00           NA              NA            0.00       0.00
MARQUETTE NATIONAL BANK          Unsecured         925.06           NA              NA            0.00       0.00
MIDWEST DIAGNOSTIC PATHOLOGY     Unsecured          11.00           NA              NA            0.00       0.00
OAKLAWN RADIOLOGY IMAGING        Unsecured          53.78           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      6,703.00       5,007.46        5,007.46      5,007.46        0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured         900.00        777.16          777.16        777.16        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         644.50           NA              NA            0.00       0.00
TRUSTMARK RECOVERY SVC           Unsecured          54.00           NA              NA            0.00       0.00
VILLAGE OF EVERGREEN PARK        Unsecured         250.00           NA              NA            0.00       0.00
VILLAGE OF OAK LAWN              Unsecured         500.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-45230       Doc 49     Filed 01/07/19 Entered 01/07/19 09:33:03                    Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim          Claim         Claim        Principal        Int.
Name                              Class   Scheduled       Asserted      Allowed         Paid           Paid
WELLS FARGO BANK NA           Unsecured      3,389.00        1,402.31      3,389.81      3,389.81          0.00
WELLS FARGO BANK NA           Secured             NA         1,987.50      1,987.50           0.00         0.00
WELLS FARGO DEALER SVC INC    Secured        7,482.00        7,366.87      7,366.87      7,366.87       666.52


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $190,398.11                $0.00                    $0.00
      Mortgage Arrearage                             $2,931.95            $2,931.95                    $0.00
      Debt Secured by Vehicle                        $7,366.87            $7,366.87                  $666.52
      All Other Secured                              $1,987.50                $0.00                    $0.00
TOTAL SECURED:                                     $202,684.43           $10,298.82                  $666.52

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00              $0.00                   $0.00
       Domestic Support Ongoing                             $0.00              $0.00                   $0.00
       All Other Priority                               $5,488.87          $5,488.87                   $0.00
TOTAL PRIORITY:                                         $5,488.87          $5,488.87                   $0.00

GENERAL UNSECURED PAYMENTS:                         $12,034.17           $12,034.17                    $0.00


Disbursements:

       Expenses of Administration                           $5,286.22
       Disbursements to Creditors                          $28,488.38

TOTAL DISBURSEMENTS :                                                                       $33,774.60




UST Form 101-13-FR-S (09/01/2009)
  Case 14-45230         Doc 49      Filed 01/07/19 Entered 01/07/19 09:33:03                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
